 Case 14-08438         Doc 122      Filed 12/10/18 Entered 12/10/18 09:05:26             Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-08438
         Sedrick Ballenger

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/10/2014.

         2) The plan was confirmed on 06/23/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/17/2016, 12/20/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/25/2018.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $119,500.00.

         10) Amount of unsecured claims discharged without payment: $199,702.83.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-08438        Doc 122       Filed 12/10/18 Entered 12/10/18 09:05:26                    Desc Main
                                      Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $20,647.30
        Less amount refunded to debtor                          $378.34

NET RECEIPTS:                                                                                  $20,268.96


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,839.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $838.07
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,677.07

Attorney fees paid and disclosed by debtor:                 $161.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
Allied Waste Services           Unsecured         108.40           NA              NA            0.00       0.00
ALLY FINANCIAL                  Unsecured           0.00           NA              NA            0.00       0.00
ALLY FINANCIAL                  Unsecured           0.00           NA              NA            0.00       0.00
ALTAIR OH XIII LLC              Unsecured      5,207.00       5,532.50        5,532.50      5,532.50        0.00
ALTAIR OH XIII LLC              Unsecured      1,247.00       1,197.56        1,197.56      1,197.56        0.00
AMERICAN EXPRESS                Unsecured      1,498.00       1,440.14        1,440.14      1,440.14        0.00
AMERICAN EXPRESS                Unsecured           0.00           NA              NA            0.00       0.00
AURORA LOAN SVCS                Unsecured           0.00           NA              NA            0.00       0.00
BANK OF AMERICA                 Unsecured           0.00           NA              NA            0.00       0.00
BANK OF AMERICA                 Unsecured           0.00           NA              NA            0.00       0.00
BANK OF AMERICA                 Unsecured           0.00           NA              NA            0.00       0.00
BANK OF AMERICA                 Unsecured           0.00           NA              NA            0.00       0.00
BANK OF AMERICA                 Unsecured           0.00           NA              NA            0.00       0.00
BANK OF AMERICA                 Unsecured           0.00           NA              NA            0.00       0.00
BANK OF AMERICA                 Unsecured           0.00           NA              NA            0.00       0.00
CHASE                           Unsecured      3,405.00            NA              NA            0.00       0.00
CHASE                           Unsecured      2,398.00            NA              NA            0.00       0.00
CHICAGO AVE GARAGE FEDERAL CU Unsecured           923.00           NA              NA            0.00       0.00
CITIBANK USA                    Unsecured           0.00           NA              NA            0.00       0.00
CITIMORTGAGE                    Unsecured           0.00           NA              NA            0.00       0.00
CITY OF BERWYN                  Unsecured         100.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Secured              NA         356.28            0.00           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Unsecured         937.33           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Unsecured         261.07           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Unsecured         378.61           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Unsecured            NA            NA           356.28        356.28        0.00
CITY OF CHICAGO DEPT OF FINANCE Secured           937.33        215.33          215.33        215.33        0.51
CITY OF CHICAGO DEPT OF FINANCE Unsecured         937.33           NA              NA            0.00       0.00
CITY OF CHICAGO PARKING BUREAU Unsecured          540.00           NA              NA            0.00       0.00
Comenity Bank                   Unsecured           0.00           NA              NA            0.00       0.00
Comenity Bank                   Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-08438      Doc 122         Filed 12/10/18 Entered 12/10/18 09:05:26                  Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted      Allowed        Paid         Paid
COMMONWEALTH EDISON              Unsecured          35.59           NA           NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         125.45           NA           NA            0.00       0.00
DISCOVER BANK                    Unsecured         777.00        750.94       750.94        750.94        0.00
FORD MOTOR CREDIT CORP           Unsecured           0.00           NA           NA            0.00       0.00
GECRB/CARCARE ONE                Unsecured           0.00           NA           NA            0.00       0.00
Gecrb/Care Credit                Unsecured           0.00           NA           NA            0.00       0.00
Gecrb/Home Design-Hi-P           Unsecured           0.00           NA           NA            0.00       0.00
GREAT AMERICAN FINANCE           Unsecured           0.00           NA           NA            0.00       0.00
GREEN TREE SERVICING LLC         Secured              NA       1,004.57        78.61          78.61       0.00
GREEN TREE SERVICING LLC         Unsecured     21,850.00            NA           NA            0.00       0.00
GREEN TREE SERVICING LLC         Secured       35,000.00     56,758.82          0.00           0.00       0.00
HOME DEPOT                       Unsecured      1,247.56            NA           NA            0.00       0.00
Hsbc Bank                        Unsecured           0.00           NA           NA            0.00       0.00
Hsbc Bank                        Unsecured           0.00           NA           NA            0.00       0.00
Jb Robinson                      Unsecured           0.00           NA           NA            0.00       0.00
Malissa Kelly                    Unsecured           0.00           NA           NA            0.00       0.00
MONITRONICS INTERNATIONAL        Unsecured         100.00           NA           NA            0.00       0.00
NEW PENN FINANCIAL               Secured              NA       2,023.77     2,023.77      2,023.77        0.00
NEW PENN FINANCIAL               Secured      163,955.00    162,710.64          0.00           0.00       0.00
Peoples Gas                      Unsecured         187.37           NA           NA            0.00       0.00
Peoples Gas                      Unsecured          24.54           NA           NA            0.00       0.00
Peoples Gas                      Unsecured         166.00           NA           NA            0.00       0.00
Peoples Gas                      Unsecured      1,489.32            NA           NA            0.00       0.00
Peoples Gas                      Unsecured         394.91           NA           NA            0.00       0.00
Peoples Gas                      Unsecured          99.20           NA           NA            0.00       0.00
Peoples Gas                      Unsecured          82.19           NA           NA            0.00       0.00
Peoples Gas                      Unsecured         191.78           NA           NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      3,429.00       3,996.25     3,996.25      3,996.25        0.00
PRA RECEIVABLES MGMT             Secured       33,000.00     38,639.64     38,639.64           0.00       0.00
PRA RECEIVABLES MGMT             Secured       13,000.00     16,376.87     16,376.87           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      6,462.00            NA           NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      3,808.00            NA           NA            0.00       0.00
SEARS/CBNA                       Unsecured           0.00           NA           NA            0.00       0.00
SOUTH SHORE BANK                 Unsecured           0.00           NA           NA            0.00       0.00
SOUTH SHORE BANK                 Unsecured           0.00           NA           NA            0.00       0.00
SOUTH SHORE BANK                 Unsecured           0.00           NA           NA            0.00       0.00
SOUTH SHORE BANK                 Unsecured           0.00           NA           NA            0.00       0.00
SOUTH SHORE BANK                 Unsecured           0.00           NA           NA            0.00       0.00
SOUTH SHORE BANK                 Unsecured           0.00           NA           NA            0.00       0.00
URBAN PARTNERSHIP BANK           Secured      102,947.81            NA           NA            0.00       0.00
URBAN PARTNERSHIP BANK           Secured       43,011.61            NA           NA            0.00       0.00
US SMALL BUSINESS ADMINISTRATI   Secured       23,546.02            NA           NA            0.00       0.00
US SMALL BUSINESS ADMINISTRATI   Secured       50,303.74            NA           NA            0.00       0.00
US SMALL BUSINESS ADMINISTRATI   Unsecured     23,546.02            NA           NA            0.00       0.00
US SMALL BUSINESS ADMINISTRATI   Unsecured     46,263.16            NA           NA            0.00       0.00
Webster Bank/Citimortgage        Unsecured           0.00           NA           NA            0.00       0.00
WELLS FARGO BANK NA              Secured             0.00          0.00         0.00           0.00       0.00
WELLS FARGO BANK NA              Unsecured     78,940.00            NA           NA            0.00       0.00
WELLS FARGO BANK NA              Secured      208,940.00    205,449.57    205,449.57           0.00       0.00
Wf Fin Bank                      Unsecured           0.00           NA           NA            0.00       0.00
Wffinance                        Unsecured           0.00           NA           NA            0.00       0.00
WYNDHAM VACATION RESORTS INC     Unsecured      4,701.00            NA           NA            0.00       0.00
WYNDHAM VACATION RESORTS INC     Secured        2,000.00            NA           NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
 Case 14-08438         Doc 122      Filed 12/10/18 Entered 12/10/18 09:05:26                 Desc Main
                                      Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $205,449.57              $0.00              $0.00
       Mortgage Arrearage                                 $2,102.38          $2,102.38              $0.00
       Debt Secured by Vehicle                           $55,016.51              $0.00              $0.00
       All Other Secured                                    $215.33            $215.33              $0.51
 TOTAL SECURED:                                         $262,783.79          $2,317.71              $0.51

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,273.67         $13,273.67              $0.00


Disbursements:

         Expenses of Administration                             $4,677.07
         Disbursements to Creditors                            $15,591.89

TOTAL DISBURSEMENTS :                                                                      $20,268.96


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
